Citation Nr: 9923491	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-14 537	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Togus, Maine RO that denied a claim of entitlement to an 
increased (compensable) rating for bilateral hearing loss.  
The veteran was notified of the denial by a letter in 
April 1996.  Jurisdiction of the veteran's claims file was 
transferred to the Pittsburgh RO following the veteran's 
request in November 1996.

During the pendency of the appeal, by a rating action in 
October 1998, the RO granted service connection for 
adenocarcinoma of the left lung, and assigned a 60 percent 
evaluation.  The veteran was informed of this decision.  To 
initiate an appeal with respect to the rating and effective 
date assigned to the veteran's service-connected 
adenocarcinoma of the left lung, the veteran must have 
initiated an appeal by filing a notice of disagreement.  
Significantly, however, the veteran has not expressed 
disagreement with the 60 percent rating, or the effective 
date.  Consequently, no issue regarding the veteran's 
service-connected adenocarcinoma of the left lung is 
currently before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The report of February 1996 examination conducted for VA 
purposes revealed an average pure tone threshold at 1000, 
2000, 3000, and 4000 Hertz (Hz) of 40 decibels in the right 
ear and 46 decibels in the left ear, with speech 
discrimination ability of 94 percent in the right ear and 96 
percent in the left ear, which corresponds to a level I 
hearing acuity in each ear.  

3.  The report of an April 1999 examination conducted for VA 
purposes revealed an average pure tone threshold at 1000, 
2000, 3000, and 4000 Hz of 48 decibels in the right ear and 
43 decibels in the left ear, with speech discrimination of 92 
percent in the right ear and 96 percent in the left ear, 
which corresponds to a level I hearing in each ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that claims for 
increased ratings are, in general, well grounded within the 
meaning of 38 U.S.C.A. § 5107, since an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well-grounded claim.  See Arms v. West, 12 
Vet. App. 188, 200 (1999), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

The veteran has asserted that his hearing loss is worse than 
currently evaluated by the RO, and has, therefore, stated a 
well-grounded claim.  With that initial burden having been 
satisfied, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1996).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal, and that this duty is neither optional 
nor discretionary.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  In this regard, the RO has obtained the report of 
current audiological examinations conducted for VA purposes, 
and the veteran has offered testimony concerning the 
impairment caused by his hearing loss.  As the record does 
not indicate that any further relevant records are available, 
we conclude that the duty to assist has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath  
v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a 
duty to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed, however, that during the pendency of this 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity.  These became effective June 10, 1999.  
62 Fed. Reg. 25,202-210 (May 11, 1999).  The Court has held 
that, where laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); and also Baker v. West, 11 
Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order), holding that, although certain new 
rating criteria became effective after the appellant filed 
his appeal with the Court, VA and the Court are required to 
apply the amendments to the extent that they are more 
favorable to the claimant than the earlier provisions.

The regulatory amendments noted above were not in effect at 
the time the RO issued its decision assigning a 
noncompensable evaluation for the veteran's hearing loss and, 
therefore, would not have been applied by the RO in making 
its determination.  In view of that, the Board must consider 
whether the veteran would be prejudiced if we were to proceed 
with appellate consideration of the claim without first 
giving the RO the opportunity to consider the new 
regulations.  

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to, and since 
June 10, 1999, call for the consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  In order to establish entitlement to a compensable 
evaluation for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, with the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, we note that the revisions in the language in 
38 C.F.R. § 4.85 do not change the method by which Tables VI 
and VII are interpreted, but only describe, in greater 
detail, how they are applied.  

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for  improvement by hearing 
aids.  Currently, it addresses exceptional patterns of 
hearing loss, which are not shown to be present in this case.  
(The exceptional patterns addressed in that section are when 
the puretone threshold at 1000, 2000, 3000, and 4000 Hz are 
each 55 decibels or more, or when the puretone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 
2000 Hz.) 

Although it is the usual practice of the Board to remand a 
claim to the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal, in this case, 
the new regulations have not changed the substantive criteria 
directly affecting the veteran's claim.  Therefore, the 
veteran would not be prejudiced by the Board proceeding to 
the merits of the claim, and a remand would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

With respect to the actual application of the criteria used 
for evaluating hearing loss in this case, it is observed that 
they make provision for a range of disability ratings, from 
noncompensable (zero percent) to 100 percent.  As indicated 
above, this is based upon impairment of hearing as measured 
by the results of controlled speech discrimination tests, 
together with the average hearing threshold as measured by 
pure tone audiometry in the frequencies of 1000, 2000, 3000, 
and 4000 Hz.  The rating schedule establishes 11 levels of 
auditory acuity, designated from level I, for essentially 
normal hearing, to level XI, for profound deafness.  See 
38 C.F.R. § 4.85 and Diagnostic Code 6100.  The specific 
assignment of a disability evaluation for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).   

In this case, the veteran was originally awarded service 
connection for bilateral hearing loss in a January 1976 
rating action.  With respect to the assignment of a current 
disability evaluation, the evidence includes the report of an 
audiology examination conducted for VA purposes in 
February 1996.  This revealed an average pure tone threshold, 
at 1000, 2000, 3000, and 4000 Hz, of 40 decibels in the right 
ear and 46 decibels in the left ear.  Speech discrimination 
ability was 94 percent in the right ear and 96 percent in the 
left ear.  This corresponds to a level I hearing acuity in 
the right ear, and level I in the left ear, pursuant to the 
Rating Schedule.  

The veteran was examined for VA purposes again in April 1999.  
This audiology report revealed an average pure tone 
threshold, at 1000, 2000, 3000, and 4000 Hz, of 48 decibels 
in the right ear and 43 decibels in the left ear.  Speech 
discrimination ability was 92 percent in the right ear, and 
96 percent in the left ear.  This also corresponds to a level 
I  hearing acuity in the right ear, and level I in the left 
ear, pursuant to the Rating Schedule.  

The point of intersection on Table VII of the rating schedule 
for level I hearing in each ear, which is used to arrive at 
the percentage of disability for bilateral hearing loss, 
reflects that a noncompensable evaluation is warranted.  
Under these circumstances, there is no basis for assignment 
of a higher evaluation.  Accordingly, the veteran's appeal 
must be denied.  

The Board has also carefully considered the testimony that 
the veteran provided at the May 1997 hearing, and his 
contentions set out in various items of correspondence.  
These very clearly set out the difficulties the veteran has 
encountered in connection with his hearing loss.  With all 
due respect for the sincerity of the sworn testimony of the 
veteran, the Board is obligated to implement the law and 
regulations as they have been written.  As previously 
expressed, the assignment of a specific disability evaluation 
for hearing loss is achieved by a rather simple mechanical 
application of the rating schedule to the numeric 
designations assigned, after audiometric evaluations are 
rendered.

As 38 C.F.R. § 3.85 sets out, from Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is obtained 
based on a combination of the percent of speech 
discrimination and the puretone threshold average.  That 
Roman numeral designation is located on the Table at the 
point where the percentage of speech discrimination and 
puretone threshold average intersect.  Reference to Table VII 
is then made to determine the actual disability percentage 
assigned in a particular case.  In this Table, the horizontal 
row represents the ear having the better hearing, and the 
vertical column represents the ear having the poorer hearing.  
The percentage disability evaluation is located at the point 
in the Table where the row and column intersect.  

As explained above, the evidence reflects that, for VA rating 
purposes, the veteran has level I hearing in each ear.  The 
point where these hearing levels intersect, on Table VII, 
shows that a noncompensable evaluation is warranted for VA 
purposes.  Under these circumstances, the veteran's claim for 
an increased (compensable) evaluation for hearing loss must 
be denied.  


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 

